Citation Nr: 1450961	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  05-18 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from June 1999 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That decision granted service connection for PTSD, and assigned a 30 percent disability rating. 

In February 2010, a Travel Board hearing was held at the RO before the undersigned.  A transcript of that proceeding has been associated with the claims file. 

A March 2011 Board decision in part increased the Veteran's initial evaluation for his service-connected PTSD to a 50 percent evaluation.  A September 2011 decision of the United States Court of Appeals for Veterans Claims (Court) implemented a September 2011 Joint Motion for Partial Remand, vacating and remanding that portion of the March 2011 Board decision that denied an initial rating in excess of 50 percent.  As such, the issue of the initial evaluation for service-connected PTSD to in excess of 50 percent was returned to the Board.

A November 2012 Board decision denied the Veteran's evaluation for his service-connected PTSD in excess of 50 percent.  An April 2013 order Court implemented a March 2013 Joint Motion for Remand (JMR), vacating and remanding the November 2012 Board decision.  As such, the issue of an increased initial rating in excess of 50 percent for PTSD was returned to the Board.

In February 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development and in order to comply with the April 2013 order Court order based upon the March 2013 JMR.  The case has been returned to the Board.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.
The issues of entitlement to service connection for hypertension, diabetes and obesity, as secondary to PTSD, have been raised by the record, but have not been adjudicated by the AOJ.  See October 2014 Informal Hearing Presentation (IHP), pages 6-7, submitted by DAV, uploaded to VBMS on October 21, 2014, labeled Correspondence.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD with alcohol abuse has been manifested by not more than occupational and social impairment with reduced reliability and productivity due to symptomatology including nightmares, sleep impairment, flashbacks with occasional auditory hallucinations, intrusive thoughts, hypervigilance, exaggerated startle response, decreased concentration, irritability, anger outbursts, some social isolation, depression, and some reported suicidal ideation that has most recently been denied. 

2.  The evidence does not demonstrate that at any time during the appeal, the Veteran's PTSD with alcohol abuse more nearly approximates deficiencies in most areas on par with those symptoms contemplated in the higher rating categories, such as having obsessional rituals to the point where it interferes with routine activities; having near continuous depression such that it interferes with his ability to function independently and appropriately; being unable to control his impulses or perform activities of daily living; or having persistent hallucinations.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent, for the Veteran's service connected PTSD with alcohol abuse, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file, and has an obligation to provide reasons and bases supporting the decision.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in August 2003, March 2006 and September 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The latter two letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination most recently in March 2014.  The March 2014 VA examination report is thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  Also two addenda contain assessments of the impact of alcohol consumption on his PTSD, citing to an alcohol screening conducted in February 2014 at the VAMC.  One was on August 7, 2014 and the second was on August 8, 2014.

The Veteran's representative has argued, in the October 2014 IHP, that the examination is inadequate, as it failed to address the Veteran's alcohol abuse, and specifically that it failed to recognize that the Veteran was once counseled for such use.  The Board has considered the argument; however, it does not agree.  The IHP referred to one addendum; however, it did not mention the second addendum.  Upon review of the examination report and associated addenda together, the Board finds that the record contains an adequate discussion of the impact of the Veteran's alcohol use on his daily living.  Based on these examination reports and opinions, and the absence of evidence of worsening symptomatology since the examination, the Board concludes the March 2014 examination report and the August 2014 addenda in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the aforementioned VA examination and reports; the association of outstanding treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Although the September 2014 supplemental statement of the case (SSOC) does not specifically list the August 2014 second psychologist's report regarding alcohol abuse and PTSD, the Board reasonably infers that this document was addressed because the relevant information from the document was discussed in the SSOC.  Moreover, the statement merely reiterates the opinion set forth by the VA examiner who authored the March 2014 VA examination and the other August 2014 addendum.  As such, a remand for review of this document would serve no useful purpose and would in no way benefit the Veteran.  See Sabonis v. Brown, 6 Vet. App. at 430, supra.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he experiences certain symptoms.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411. The regulations establish a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.
Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires: 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent disability rating are: 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

Finally, a 100 percent disability rating requires evidence of: 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

According to the GAF scale, a score within the range of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Legal Analysis

Based on the analysis of the evidence as outlined below, the Board finds that the 50 percent rating adequately and accurately reflects the Veteran's level of disability as to PTSD with alcohol abuse, and finds that the preponderance of the evidence is against a rating in excess of 50 percent.

In the April 2013 JMR, the parties agreed that the Board erred in November 2012 by not adequately addressing the Veteran's PTSD symptomatology and how it relates to the criteria for a higher schedular rating.  In addition, the parties agreed that the Board should discuss whether a higher rating is warranted for PTSD with regard to alcohol abuse.  

VA treatment records dated prior to June 2009 show that the Veteran was seen in December 2004 with complaints of not being able to sleep for more than four hours at a time.  He indicated that he could not watch the news and that he got crying spells.  He had nightmares about Iraq.  He was irritable and could not control his temper.  He sometimes found himself shaking for no reason and sometimes heard things and/or saw things while awake.  He got depressed often and was anti-social.  The Veteran admitted to occasional thoughts of suicide and homicide but denied any plans or intentions at the present time.  The Veteran was diagnosed with PTSD and assigned a GAF score of 60. 

On follow-up psychiatric treatment, it was noted that the Veteran continued to have nightmares and more irritability despite taking medication.  He reported feeling hopeless, helpless and frightened that he might get killed any day.  In November 2006, it was noted that the Veteran had begun experiencing panic attacks.  He continued to experience nightmares, flashbacks and intrusive thoughts with hypervigilance.  VA treatment records reflect that the Veteran was consistently assigned GAF scores of 55 and 60. 

The Veteran was afforded VA psychiatric examinations in February 2007 and June 2009.  At the February 2007 examination, the Veteran reported sometimes experiencing flashbacks which he interpreted as hearing voices of people who have been bombed or hearing bombs go off.  The Veteran also reported having insomnia, hypervigilance, exaggerated startle response, decreased concentration and anger outburst.  These symptoms occurred on a daily basis and were related to the problems he experienced in Iraq.  He slept approximately four hours a night and would wake up at any noise in the house.  He was hypervigilant in that he would lock all the doors and wake up sometimes and tour his premises to make sure things were safe for his family.  The Veteran complained of avoidance and emotional numbing.  The relationship with his wife was particularly affected by his symptoms of PTSD.  His occupation and social functioning were also affected in that he had resorted to selecting a job with people he had some familiarity with in order to avoid situations that might cause his symptoms to occur in social gatherings.  His impairment was deemed to be moderate.  A GAF score of 49 was assigned. 

On examination in June 2009, the Veteran was found to have sleep impairment characterized by difficulty sleeping every night and combat-related nightmares roughly three times a week.  He had inappropriate behavior in so far as he endorsed social aversion and irritability.  Auditory hallucinations were present but not persistent.  His obsessive/ritualistic behavior involved checking and rechecking the doors of his home before going to bed each night.  The Veteran endorsed transient suicidal ideation without plans.  He endorsed violence in the form of throwing objects but denied assaults directed towards others.  He enjoyed few or no close friendships beyond his family.  The Veteran was diagnosed with chronic PTSD and alcohol abuse.  A GAF score of 60 was assigned.  It was noted that the Veteran's reports were reasonably compelling and that he seemed to be self-medicating with alcohol.  The examiner opined that the PTSD caused the alcohol abuse and therefore must be considered an additional (additive) challenge.  There was reduced reliability and productivity due to PTSD symptoms. 

At the February 2010 Travel Board hearing, the Veteran testified that he had a very short temper and found himself having to take frequent breaks at work, approximately five or six times a day, to get away from his co-workers.  He described having a very stressful, argumentative relationship with his wife.  As for going out, he testified that he did not do any shopping other than for groceries.  He had become very secluded and did not want to be around other people.  The Veteran reported having thoughts of harming himself and/or others.  He described having suicidal thoughts around two or three times a week and having made actual plans but no attempts.  The Veteran testified that he was starting to sleep a little more than he used to, about six hours a night.

The Veteran was afforded a VA examination for PTSD with alcohol abuse in March 2014 by a psychologist who reviewed the entire claims file.  The diagnosis was PTSD.  The examination showed anxiety, depressed mood and sleep impairment.  The examiner noted the Veteran had received no treatment for PTSD since the last exam in 2009.  The Veteran was still employed at Mobis Alabama in purchasing and had been so employed for 6 1/2 years.  The Veteran was divorced earlier that year from his wife of 10 years and he was sharing custody of his children.  It was noted that his divorce did not have to do with his PTSD but with separate marital issues.  His social skills were intact and he had good family relationships outside of the marriage problems and enjoyed spending time with his kids.  His general presentation was consistent with his symptom endorsement and records review.  On mental status examination, he was orientated times 4.  Recent and remote memory were grossly intact.  Attention and concentration were intact.  Receptive and expressive language were without impairment and consistent with reported education and employment history.  No psychotic signs or symptoms, no auditory or visual hallucinations or delusional thought was present.  Mood was reported as depressed, affect was congruent and consistent with narrative content.  He had intact social skills.  He denied current or recent suicidal or homicidal ideation, plan or intent as well as history of suicide attempt.  The Veteran also reported avoidance of distressing memories of his trauma, persistent and exaggerated negative beliefs, and feelings of detachment from others.  Irritability and angry outbursts were noted.  He was deemed to have no difference in functional impairment since the last examination in 2009.  

The examiner opined that PTSD with alcohol abuse was manifested by unprovoked irritability with periods of violence, anxiety, chronic sleep impairment, depressed mood, occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner essentially stated that the overall severity of PTSD with alcohol abuse most closely approximates the criteria for a 30 percent disability evaluation.  It was noted that there were no other psychiatric diagnoses.  

The examiner added in August 2014 that alcohol abuse does not impact his PTSD symptomatology.  Alcohol abuse was reported to be an attempt, although a maladaptive one, to help with controlling some of the PTSD symptoms.  But according to the examiner, alcohol abuse did not cause nor result in PTSD symptomatology.  

In August 2014, an additional psychologist reviewed the claim and commented on the February 2014 alcohol screening, alcohol abuse and PTSD as follows:

This is in response to the RO request for an opinion regarding the patient's possible problems due to excessive alcohol consumption. The pt. was screened in 2/14 for possible alcohol abuse and the results indicate that the pt. does not drink alcohol. The C&P dated 3/14 noted that the patient's alcohol consumption does not have any impact on his PTSD symptoms. Given the information provided in the patient's medical records it appears that there is not current impact on the patient's service connected disability of PTSD due to alcohol abuse.

Taking into account all of the relevant evidence of record, the Board finds that the preponderance of the evidence is against the award of a rating in excess of 50 percent for PTSD with alcohol abuse.  The 50 percent rating is appropriate, given that he has occupational and social impairment with reduced reliability and productivity due to such symptoms as difficulty in establishing and maintaining effective work and social relationships as indicated in the 2007 and 2009 examination reports, and as generally described in the 2010 hearing before the undersigned.  See 38 C.F.R. § 4.130 , Diagnostic Code 9411 (criteria for 50 percent rating). 

Significantly, the Veteran has occupational impairment in the form of reduced reliability in the workplace.  He reportedly selected a workplace which would allow him to be around people with whom he was familiar, and would tolerate him taking frequent breaks to defuse stressful situations.  The Veteran also has social impairment.  He is able to maintain familial relationships, with the exception of his relationship with his wife that ended in divorce.  It is uncontroverted that he exhibits some degree of social isolation, yet he did report in 2014 that he had good family relationships outside of the marriage problems and enjoyed spending time with his kids.  

It is also undisputed that he has symptoms to include disturbances of mood and motivation manifest in his experiencing nightmares several times a week, as well as other symptoms of sleep impairment.  Additionally, he has a very short temper, resulting in angry outbursts, which on occasion have culminated in throwing objects, though not at people.  Thus, he is not a persistent danger to others.  The Veteran has espoused depression and was most notably observed to report anxiety and depressed mood.  Nonetheless, while he has reported suicidal ideation with no attempts in earlier records, in 2014 he denied current or recent suicidal or homicidal ideation, plan or intent as well as history of suicide attempt having been made.  

A longitudinal review of the record reveals occasional flashbacks, interpreted as hearing voices of people who have been bombed or hearing bombs go off, and has intrusive thoughts of his service in Iraq.  Moreover, although the Veteran has primarily been assigned GAF scores of 55 and 60, reflecting moderate symptoms, the Board finds the score of 49 assigned at the February 2007 cannot be ignored, reflective of more serious symptomatology.  As to current functioning, the examiner in March 2014 determined that there had been no difference in functional impairment since the last examination in 2009 and supported his assertion by noting that the Veteran had had no treatment since that time.

Specifically with respect to alcohol abuse, the Board finds that the preponderance of the evidence demonstrates that there is no current impact on the Veteran's service-connected disability of PTSD due to alcohol abuse.  The Board bases this conclusion on the March 2014 and August 2014 VA psychological opinions which are wholly supportive of the conclusion that alcohol abuse has no current impact on PTSD.  The Board finds that these opinions are thorough and comprehensive, and consider the entire record, and as such they are the most probative evidence as to the impact of alcohol abuse on the Veteran's PTSD.  To the extent that the Veteran's historical abuse of alcohol is evidenced of record, the Board finds that it is contemplated by the current 50 percent rating.   

The preponderance of the evidence is against a finding that the Veteran's symptomatology is more closely associated with the level of disability contemplated by ratings higher than 50 percent.  As noted above, a 70 percent rating contemplates a more significant occupational and social impairment with deficiencies in most areas.  It is true that the Veteran has reported suicidal ideation at some points during the pendency of this claim, a symptom contemplated at this level.  However, the record reflects that this symptom was not present during the most recent examination in 2014.  In fact, he denied not only ideation, plan or intent but also a history of suicide attempt having been made.  Regardless, a mere finding of one symptom in a higher rating category does not warrant disregarding the other examples of behavior that are contemplated by that degree of disability.  Likewise, the totality of the evidence must be considered.  The Veteran has indicated that he obsessively checks and rechecks the locks on his windows and doors prior to going to bed.  There is no indication that this interferes with his daily activities of going to work and going to school, as he has continued in the same job at Mobis for 6 1/2 years.  Furthermore, there is no evidence that the Veteran's depression is near continuous, keeping him from functioning independently or appropriately.  While he certainly exhibits serious functional impairment, it cannot be said on this record that he is no longer independent.  He retains considerable function as demonstrated by his continued employment as well as his admittedly good social relationships both with his family (other than his ex-wife) and his outside contacts.  His impulse control may be affected, in that he reported at one point that he has tended to throw objects, though the Board does not consider this violent, as the Veteran has not directed this ire to other people.  There has been no indication of record that the Veteran has experienced speech or communication issues, spatial disorientation, or that he has neglected his appearance or hygiene. 

In addition, the Veteran's disability picture does not approximate that considered under the 100 percent rating criteria.  Although he has noted occasional auditory hallucinations, the record does not support a finding that they are persistent.  As mentioned above, though he most recently denies suicidal thoughts, he has also reported that he experienced suicidal thoughts.  Again the evidence does not show that he is in persistent danger of harming himself.  He has not required hospitalization due to suicidal attempts, which would be indicative of such persistence.  Nor does the record show any type of grossly inappropriate behavior or divorcement from reality such as that contemplated by a total rating.  As the Veteran has been able to continuously work and attend school, and maintain familial relationships, the Board finds this evidence precludes a finding of total occupational and social impairment throughout the appeal period. 

It is uncontroverted that the Veteran's PTSD with alcohol abuse has resulted in significant impairment.  Based on the evidence of record, however, that impairment is adequately compensated at the 50 percent rating level.  

The Board has considered the rule for staged ratings.  Fenderson, supra.  However, as the evidence does not show that the criteria for an initial rating in excess of 50 percent have been met at any time during the period on appeal, the Board concludes that staged ratings are inapplicable. 

Finally, the Board has considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral). 

The schedular evaluation for the Veteran's PTSD is not inadequate.  His complained-of symptoms discussed at length above are those contemplated by the rating criteria.  Notably, the criteria for mental disorders include examples of behaviors but do not represent an exhaustive list of symptoms to be rated.  Thus, by their general nature, they contemplate a range of psychiatric symptoms not necessarily listed.  For this Veteran, the Board finds that there are no symptoms left uncompensated or unaccounted for by the assignment of the 50 percent schedular rating.  

Furthermore, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment. In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  The Veteran has not argued, nor does the record show, that when his PTSD is considered in conjunction with his other service-connected disabilities (asthma, neck and back disabilities, knee disability, bilateral shin splints, and pseudo folliculitis barbae), an extraschedular rating would be warranted.  In short, referral for extraschedular consideration is not appropriate in this case. 

As a final matter, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record. See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has not asserted that he is no longer able to work because of symptomatology associated with his PTSD.  In fact, the record demonstrates a stable work history.  Therefore, the issue of TDIU is not before the Board.  

In light of the foregoing, the Board concludes that an initial rating in excess of 50 percent is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.


ORDER

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


